Title: To Thomas Jefferson from St. George Tucker, 2 May 1798
From: Tucker, St. George
To: Jefferson, Thomas


          
            Dear Sir
            Fredericksburg May 2d. 1798.
          
          Mr. Lewis of this town this morning mentioned to me, that it might be an acceptable information to you to know of any person who recollected the publication of Logan’s Speech at the time when it first appeared in the Virginia papers.
          A few years ago, not more than three or four, being engaged in some enquiries relative to the Adoption of our State Constitution I had recourse to the papers of those times. In the research I met with the Account of Logan’s Speech, & the Speech itself at full length, verbatim, I think, as given in your notes on Virginia, in a Virginia paper printed just after Lord Dunmore’s return from the western Country, by Purdie & Dixon, or by Mrs. Rind, but I am rather inclined to believe in the former. I Strongly incline to believe I have the paper still in my  possession—but it is possible that it might have been among some that I borrowed of Mr. John Byrd deceased. If it would be of any service to you to find the paper, I will on my return (which will not be till the beginning of next month) endeavour to find it.—But should I fail to do so, if this Letter can be of service to you, you may freely make such use of it as you think proper.—In addition to what I have said on this subject, I will add, that my recollection of the publication, before the publication of your notes, appears to be perfectly familiar. Our mutual friend John Page of Rosewell I am inclined to think will be able to add more satisfactory Information on this subject.
          Having thus intruded upon you, I beg leave to mention another subject, at the request of a most respectable litterary Character in Boston, Doctor Belknap with whom I have for some years occasionally corresponded.—In your notes—about page 200 (I think) of the paris Edition you mention—“that the Histories & records of our Country contain Evidences of repeated purchases from the Indian natives.”—Doctor Belknap requests (after desiring his respectful Compliments to you) to be informed of the particular sources & Authorities from which you derive this Information. Any Communication from you on the subject will I am sure be thankfully recieved by him. I am respectfully, Dear Sir, your obed Servt. & c
          
            S G Tucker
          
        